1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD TIMBERLAND,                           1:16-cv-00922-LJO-GSA-PC
12                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS
13         vs.                                    (ECF No. 28.)
14   G. MASCARENAS, et al.,                       ORDER FOR THIS CASE TO PROCEED
                                                  AGAINST DEFENDANT MASCARENAS
15               Defendants.                      FOR FAILURE TO PROTECT PLAINTIFF,
                                                  AND DISMISSING ALL OTHER CLAIMS
16                                                AND DEFENDANTS FROM THIS CASE
                                                  (ECF No. 26.)
17

18

19

20   I.     BACKGROUND
21          Ronald Timberland (“Plaintiff”) is a state prisoner proceeding pro se and in forma
22   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred
23   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On September 10, 2018, the court entered findings and recommendations, recommending
25   that this action proceed only against defendant Mascarenas for failure to protect Plaintiff, and
26   that all other claims and defendants be dismissed from this action based on Plaintiff=s failure to
27   state a claim. (ECF No. 28.) On September 21, 2018, Plaintiff filed objections to the findings
28   and recommendations. (ECF No. 29.)

                                                     1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
2    court has conducted a de novo review of this case. Having carefully reviewed the entire file,
3    including Plaintiff’s objections, the court finds the findings and recommendations to be supported
4    by the record and proper analysis.
5    III.   CONCLUSION
6           Accordingly, THE COURT HEREBY ORDERS that:
7           1.      The findings and recommendations issued by the Magistrate Judge on September
8                   10, 2018, are ADOPTED in full;
9           2.      This action now proceeds with Plaintiff's Second Amended Complaint, filed on
10                  June 20, 2018, against defendant G. Mascarenas (Correctional Counselor I) for
11                  failure to protect Plaintiff, in violation of the Eighth Amendment;
12          3.      All other claims and defendants are dismissed from this case for failure to state a
13                  claim upon which relief may be granted under § 1983;
14          4.      Defendants D. Patterson (CCI), A. Maxfield (CCII), and M. Sexton (Chief Deputy
15                  Warden) are dismissed from this case for Plaintiff’s failure to state any claims
16                  against them under § 1983;
17          4.      Plaintiff’s claims for due process concerning the May 5, 2015 Classification
18                  Committee hearing, due process based on the handling of prison appeals, and
19                  enforcement of the Ashker settlement agreement are dismissed from this case
20                  based on Plaintiff’s failure to state a claim under § 1983; and
21          5.      This case is referred back to the Magistrate Judge for further proceedings,
22                  including initiation of service of process.
23
     IT IS SO ORDERED
24
     Dated: October 12, 2018
25                                                       /s/ Lawrence J. O’Neill
                                                   United States Chief District Judge
26

27

28


                                                     2
